     Case 3:20-cv-00197-DPM-PSH Document 88 Filed 09/07/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

CHRISTOPHER EVERETT                                               PLAINTIFF
ADC #152664

v.                       No: 3:20-cv-00197 DPM-PSH


JEREMY ALMAN, et al.                                           DEFENDANTS

                                   ORDER

      The Motion to Withdraw as Counsel filed by counsel Amanda Land (Doc. No.

87) is GRANTED. Land is relieved as co-counsel in this matter. Defendants Cody

Bruyette, Richard Cohoon, Keith Day, Alexander Delgado, Nurzuhal Faust, David

Foster, Ronald Gillihan, Kevin Holt, Thane Huyard, Kenneth Moss, Dexter Payne,

Ian Ward, and Alec Wilbur continue to be represented by Rosalyn L. Middleton.

      IT IS SO ORDERED this 7th day of September, 2021.




                                    UNITED STATES MAGISTRATE JUDGE
